Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 26, 2021                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

  162598 & (15)(17)                                                                                           Brian K. Zahra
                                                                                                            David F. Viviano
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
                                                                                                         Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 162598
                                                                     COA: 354875
                                                                     Eaton CC: 05-020279-FC
  EDMUND LOWELL FIELDS,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the January 19, 2021 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant’s motion
  for relief from judgment is prohibited by MCR 6.502(G). The motions to remand and for
  an appeal bond are DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 26, 2021
         b0323
                                                                                Clerk